Citation Nr: 0904458	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  04-00 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE


1.  Entitlement to service connection for a bilateral knee 
disability, diagnosed as degenerative joint disease (DJD), to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.  

2.  Entitlement to service connection for a bilateral foot 
disability manifested by joint pain, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317. 

3.  Entitlement to service connection for a bilateral elbow 
disability manifested by joint pain, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.A. Hoeft, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1970 to November 
1970 and from September 1990 to June 1991, including service 
in Southwest Asia during the Persian Gulf War, with reserve 
component service between the two periods of active service, 
as well as further reserve component service following his 
second period of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The veteran requested a hearing before the Board.  A Travel 
Board hearing was conducted by the undersigned Veterans Law 
Judge in January 2006.  The Board further notes that the 
issues of entitlement to service connection for hypertension 
and entitlement to service connection for post-traumatic 
stress disorder (also claimed as depression, with fatigue and 
anxiety), have been granted by the RO in a June 2008 rating 
decision; accordingly, these issues are no longer before the 
Board as part of the present appeal.  However, the veteran 
did note in his statement of August 2008, that he had 
recently had a heart stent installed.  This matter is 
referred to the RO for that office to address the impact of 
the heart stent placement on the veteran's service-connected 
hypertension.  

Throughout the course of this appeal, the veteran has been 
vague in his claim statements regarding degenerative joint 
disease in that he has rarely directly addressed which joints 
he claims are affected.  At his hearing before the 
undersigned, he limited his complaints to his knees and 
elbows.  In a statement of August 2008, the veteran requests 
that VA revisit his claim of degenerative joint disease and 
refers to the pain in both knees.  During his VA examination, 
the veteran specifically claimed of bilateral knee, bilateral 
elbow pain, and bilateral foot pain.  In its Supplemental 
Statement of the Case, the RO specifically addressed each of 
these joint sets under the generalized issue of entitlement 
to service connection for degenerative joint disease, claimed 
as due to undiagnosed illness.  In this decision the Board 
has separated each joint set for clarification and ease of 
discussion.   


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The veteran's degenerative joint disease of the knees did 
not develop in service, was not present within the first 
post-service year, and is otherwise not causally related to 
service, to include his service in the Persian Gulf War.  

3.  The veteran does not have a bilateral foot disability 
which can be related to his periods of active military 
service, nor does he have joint pain in the feet which can be 
attributed to service in the Persian Gulf War.

4. The veteran does not have a bilateral elbow disability 
which can be related to his periods of active military 
service, nor does he have joint pain in the feet which can be 
attributed to service in the Persian Gulf War.




CONCLUSIONS OF LAW

1.  A bilateral knee disability, to include degenerative 
joint disease, was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
active service, including his service in the Persian Gulf 
War. 38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2008).

2.  A bilateral foot disability was not incurred in or 
aggravated by service, nor may any undiagnosed illness 
manifested by joint pain of the bilateral feet be presumed to 
be related to his service in the Persian Gulf War. 38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2008).

3.  A bilateral elbow disability was not incurred in or 
aggravated by service, nor may any undiagnosed illness 
manifested by joint pain of the bilateral elbows be presumed 
to be related to his service in the Persian Gulf War. 38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 38 C.F.R. § 3.159 (2007); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Such notice must include 
notice that a disability rating and an effective date for the 


award of benefits will be assigned if there is a favorable 
disposition of the claim. Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

Since the Board has concluded that the preponderance of the 
evidence is adverse to the veteran's claims of service 
connection for joint pain of the elbows and feet, and for a 
knee disability, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed. See 
Dingess/Hartman, 19 Vet. App. 473.

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim. 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(a)-(c) 
(2007); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

In this case, letters dated in January 2001, August 2001, and 
December 2006, were sent by VA to the veteran both prior to 
and in accordance with enactment of the duty to notify 
provisions of VCAA. 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although some of the letters were not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claims were readjudicated, and 
supplemental statements of the case (SSOC) were promulgated 
in November 2003 and July 2008.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) recently 
held that a statement of the case or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC. See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 


2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication. See 
Mayfield III, (citing Mayfield v. Nicholson, 444 F.3d at 
1328, 1333-34).

Here, the veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims, including any evidence in his 
possession. See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The veteran was notified of his 
responsibility to submit evidence which showed that he had a 
disability at present which had its onset in or was otherwise 
related to service, of what evidence was necessary to 
establish service connection, and why the current evidence 
was insufficient to award the benefits sought.

The Board thus concludes that any deficiency in the notice to 
the veteran or the timing of any notice is harmless error. 
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  
Additionally, there has been no prejudice to the veteran in 
the essential fairness of the adjudication.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).

With respect to VA's duty to assist, the veteran's service 
treatment records and all VA medical records identified by 
him have been obtained and associated with the claims file.  
The veteran was afforded a VA examination with respect to his 
claimed disabilities, and he testified at a hearing before 
the undersigned in January 2006.  While he did not 
specifically address his claim regarding a bilateral foot 
disability manifested by joint pain, he was given an 
opportunity to address his complaints associated with 
degenerative joint pain generally.  (See page 2 of hearing 
transcript which addresses the general issue of entitlement 
to service connection for degenerative joint disease.)  Based 
on a review of the claims file, the Board finds that there is 
no indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file. See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  

Service Connection 

The veteran is claiming entitlement to service connection for 
joint pain of the knees (diagnosed as degenerative joint 
disease), elbows, and feet, all claimed as due to an 
undiagnosed illness.

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  Service connection for 
certain chronic diseases, such as arthritis, may be 
established based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  However, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. § 
3.102 (2007).

Additionally, a Persian Gulf veteran shall be service-
connected for objective indications of chronic disability 
resulting from an illness manifested by one or more 
presumptive signs or symptoms that began during active 
military service and cannot be attributed to any known 
clinical diagnosis.  See 38 C.F.R. § 3.317.  A Persian Gulf 
veteran is a veteran who had active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  See 38 C.F.R. § 3.317(d)(1).

A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; chronic fatigue 
syndrome, fibromyalgia or irritable bowel syndrome, which are 
medically unexplained chronic multi-symptom illnesses that 
are defined by a cluster of signs or symptoms; or any other 
illness that the Secretary determines warrants a presumption 
of service connection.  In addition, signs or symptoms which 
may be manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to the following: fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317.

A Bilateral Knee Disability, Diagnosed as Degenerative Joint 
Disease

As noted above, the first question to consider in evaluating 
a service connection claim is whether the evidence 
establishes a current disability.  In the present case, an 
April 2008 VA examination contained a diagnosis of mild 
degenerative joint disease (osteoarthritis) of both knees.  
Therefore, the first element of a service connection claim is 
deemed satisfied here as to the knee disability.  

However, the veteran contends that his knee disability is the 
result of an undiagnosed illness incurred during service in 
the Persian Gulf.  Thus, the Board will consider whether a 
grant of presumptive service connection for his bilateral 
knee disability under 38 C.F.R. § 3.317 is possible here.  In 
this vein, it is observed that the veteran had active service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, and as such he is a Persian Gulf Veteran.  
See 38 C.F.R. § 3.317(d)(1).  

In order to be entitled to presumptive service connection 
pursuant to 38 C.F.R. § 3.317, the evidence must demonstrate 
objective indications of a qualifying disability that became 
manifest to a degree of 10 percent or more during service or 
not later than December 31, 2006.  Moreover, such qualifying 
disability cannot be attributable to any known clinical 
diagnoses.  See 38 C.F.R. § 3.317(a)(1)(ii).  Additionally, 
the condition must be chronic, meaning it must have existed 
for 6 months or more.  See 38 C.F.R. § 3.317(a)(4).

Under 38 C.F.R. § 3.317(b)(5), joint pain is identified as 
being a sign or symptom that may be a manifestation of an 
undiagnosed illness or medically unexplained chronic multi 
symptom illness.  

With respect to the veteran's claimed bilateral knee joint 
pain, such symptomatology has been attributed to a known 
clinical diagnosis - that is, mild degenerative joint 
disease.  Indeed, in April 2008, the veteran underwent a VA 
examination for his bilateral knee pain.  The examiner 
concluded that the veteran's knee pain was mainly due to 
chondromalacia and degeneration of the cartilage underneath 
his bilateral patellae.  A diagnosis of mild degenerative 
joint disease (osteoarthritis) was provided.  Accordingly, as 
the veteran's knee disability is attributable to a known 
clinical diagnosis, it is not subject to service connection 
under 38 C.F.R. § 3.317.  Moreover, although the record 
demonstrates complaints of joint pain, which are among the 
listed signs and symptoms of a medically unexplained chronic 
multi-


symptom illness, an award of service connection on this basis 
is also precluded because the medical diagnosis in this case 
is of known etiology.  Indeed, his illness is diagnosed as 
degenerative joint disease, which in turn has been attributed 
to the aging process.  See VA Examination, April 2008.  

Therefore, for these reasons discussed above, service 
connection for a knee disability is not warranted under the 
provisions of 38 C.F.R. § 3.317.  

The Board has also reviewed the record to determine whether 
service connection for arthritis is warranted on a direct 
basis under 38 C.F.R. § 3.303, or on a presumptive basis 
under 38 C.F.R. §§ 3.307, 3.309. Cf. Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

As previously noted, under 38 C.F.R. §§ 3.307, 3.309, 
arthritis may be presumed service connected if the disorder 
manifests within one year of discharge from service.  The 
Board finds such a presumption unwarranted here because the 
earliest documented diagnosis of DJD is dated in April 2008.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection).  The 
Board acknowledges that during his January 2006 hearing the 
veteran claimed that he was diagnosed with degenerative joint 
disease of the knees as early as 1993 or 1994.  The veteran's 
post-service medical records have been obtained and reviewed; 
as noted above, the record does not reflect a DJD diagnosis 
until 2008.  In any event, evidence of arthritis in 1993 or 
1994 would still not enable a presumptive grant of service 
connection here because this is still beyond the presumptive 
12-month period following discharge in June 1991. See 38 
C.F.R. §§ 3.307, 3.309.

Direct service connection under 38 C.F.R. § 3.303 is 
unwarranted as well.  Although the current medical evidence 
shows that the veteran has mild degenerative joint disease of 
the knees, the evidence does not show that he had such 
arthritis in service, or that he experienced an in-service 
injury or disorder that could have led to 


arthritis.  In this regard, the Board does note that the 
veteran sustained a neuromuscular injury to his right leg in 
July 1990, while on active duty for training.  He was 
subsequently treated for and diagnosed with torn ligaments 
and tendons to the right knee and ankle.  He is currently 
service-connected for nerve damage to the right lower 
extremity as a result of this injury.  As noted above, his 
diagnosis of mild degenerative joint disease was attributed 
to the aging process.  

Otherwise, the service treatment records from both periods of 
active duty (including active duty for training) are silent 
as to treatment or diagnoses relating to the knees and/or 
degenerative joint disease.  With respect to his first period 
of service, an annual reserves physical examination conducted 
in April 1972, revealed normal clinical evaluations of the 
musculoskeletal system and lower extremities.  Similarly, a 
July 1990 service medical history report (conducted prior to 
deployment) was silent as to significant bone or joint 
deformities.  Perhaps most probative of the veteran's knee 
condition immediately following service, is an X-ray from 
September 1991, which revealed no joint abnormalities or 
fractures (emphasis added). Again, the record shows that the 
veteran was not treated for, or diagnosed with degenerative 
joint disease until 2008.  See Maxson, supra.  

In determining that service connection is not warranted, the 
Board acknowledges an April 2008 opinion from a VA examiner, 
which found that the current knee disability was "at least 
as likely as not caused by or the result of his time as a 
Marine and in the National Guard."  The examiner 
specifically provided that his rationale for such a favorable 
opinion was based upon the veteran's "duration of service, 
that being 22 years."  However, because the veteran's period 
of active service, excluding his reserve components for which 
he does not have "veteran" status under 38 C.F.R. § 3.6, 
was only 14 months (June 1970 to November 1970, and September 
1990 to June 1991), the rationale supporting this favorable 
opinion is greatly undercut.  Accordingly, it is not 
significantly probative.  Moreover, no other competent 
evidence of record casually related the current bilateral 
knee disability to the 14 months of active service.  



For the reasons discussed above, service connection is not 
warranted for degenerative joint disease of the knees.  This 
disability cannot be presumptively service connected or 
directly service connected. See 38 U.S.C.A. §§ 1110, 1117 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2008).  

Joint Pain of the Elbows and Feet

The veteran also contends that he suffers from bilateral foot 
pain and bilateral elbow pain, which he claims are related to 
service, and specifically to his service in the Persian Gulf 
region Operation Desert Shield/Desert Storm between September 
1990 and June 1991. 38 U.S.C.A. § 1117(e); 38 C.F.R. § 
3.317(d).  Accordingly, the VA provisions discussed above 
pertaining to Persian Gulf veterans are applicable to these 
claims as well.  

VA is not generally authorized to grant service connection 
for symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted." Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 
31-32 (1998).  The notable exception to this rule is 38 
C.F.R. § 3.317, which permits, in some circumstances, service 
connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.

In the present case, service treatment records are negative 
for any complaint of, treatment for, or finding of an elbow 
disability.  With respect to the feet, as noted above, the 
veteran sustained a right leg injury while on active duty for 
training in July 1990.  Service treatment records from this 
time period reveal that the veteran experienced swelling in 
the lower right extremity, including the swelling of the 
foot.  X-rays of the right tibia and foot were negative and 
revealed no fractures.  The veteran was ultimately treated 
for strain to the muscles and ligaments in the lower right 
leg.  A redeployment physical examination from April 1991 
revealed normal findings with respect to the lower 
extremities and musculoskeletal system.  

The veteran's post-service treatment records show that he has 
complained of multiple joint pains, intermittently since at 
least December 1999.  A VA examination from December 2002 
reported subjective complaints of joint pain in the feet and 
elbows and showed that the veteran had arthralgia.  

On VA examination in April 2008, the veteran denied any 
specific injury to the elbows or feet in-service, but 
continued to complain of intermittent joint pain.  
Objectively, the examiner was unable to find any significant 
impairment of the joint function of either his bilateral feet 
or bilateral elbows.  Bilateral foot X-rays revealed well 
maintained arches with no significant degenerative joint 
disease, fractures, dislocations or any other bony 
abnormalities.  Bilateral elbow X-rays reveled well 
maintained joint spaces, with no evidence of degenerative 
joint disease, effusion, fractures, dislocations or any other 
abnormalities.  

With respect to the veteran's complaints of elbow pain, the 
medical examiner opined that he was unable to diagnose a 
current problem as his clinical examination was essentially 
normal.  He concluded that the veteran's elbow pain was not 
related to service.  With respect to the veteran's feet, the 
medical examiner opined that such pain could be attributed 
ankle capsulitis, which he explained, was "simply an overuse 
injury, and not necessarily related to any traumatic 
incident."  He concluded that the veteran's bilateral foot 
pain was less likely than not to have been related to 
service.  

After reviewing the complete body of evidence, the Board 
concludes that service connection is not warranted for the 
veteran's claim for service connection for bilateral foot 
pain.  The record reflects that the veteran has certainly had 
chronic, but intermittent, complaints of joint pain since at 
least 1999.  The April 2008 VA examination showed possible 
anterior ankle capsulitis, an overuse injury.  Thus, the 
veteran's foot pain has been attributed to this diagnosis and 
there is a known etiology.  Nevertheless, service treatment 
records and post-service medical records are negative for any 
finding of a foot disability related to service, and the 
preponderance of the competent evidence does not show that 
any such disability may be related to service.  Therefore, 
service connection for a bilateral foot disability, on a 
direct basis or on a presumptive basis under 38 C.F.R. § 
3.317 (which still requires that there be some objective, 
identifiable evidence of symptoms, to a compensable degree) 
have not been shown.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a bilateral elbow 
disability has not been established.  While the veteran has 
claimed that his elbow pain is directly related to his 
service in the Persian Gulf, there is no indication that he 
currently has any objectively demonstrated elbow pain that 
can be related to his period of service, either as a chronic 
symptom or as a manifestation of a diagnosed disability.  As 
noted above, the veteran complained of multiple joint pains 
on numerous occasions; however, subsequent examination have 
revealed no specific elbow problems. Additionally, service 
treatment records and post-service treatment records are 
negative for any finding of an elbow disorder.  Therefore, 
service connection on a direct basis or on a presumptive 
basis under 38 C.F.R. § 3.317 (which still requires that 
there be some objective, identifiable evidence of symptoms, 
to a compensable degree) have not been shown.

The Board acknowledges the veteran's January 2006 hearing 
testimony and has not discovered any internal inconsistencies 
in the veteran's contentions.  Therefore, he is deemed 
credible in reporting a continuity of symptoms since service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  As such, he is not competent to 
conclude that such continuing symptoms are the result of any 
undiagnosed illnesses.  He is similarly not competent to 
otherwise causally relate his current disorders to active 
service.  Moreover, no competent evidence of record reaches 
these conclusions.

As the preponderance of the evidence is against the veteran's 
service connection claims for degenerative joint disease of 
the knees, a bilateral elbow disability, and a bilateral foot 
disability, to include as due to an undiagnosed illness, the 
benefit-of-the-doubt rule does not apply, and these claims 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for a knee disability, 
diagnosed as degenerative joint disease, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, is 
denied.  

Entitlement to service connection for a bilateral foot 
disability manifested by joint pain, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, is 
denied. 

Entitlement to service connection for a bilateral elbow 
disability manifested by joint pain, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, is 
denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


